DETAILED ACTION
1. 	This office action is response to the amendment filed on 03/25/2022. Claims 1-20 are pending. Claim 1, 10 and 16 are independent. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Examiner Note: This application was previously examined by another examiner and the application has been transferred/assigned to me. 
The office would like to apologize for re-opening of the prosecution of the application contrary to the indication of the allowability of the claims mentioned in the previous office action. 
After reviewing and further search and consideration, the office has decided to apply a prior art with the new ground of rejection that is found to be applicable to the pending claims. 
Applicant’s representative is encouraged to review this new non-final office action and call to the office and schedule a telephone interview to discuss the case further. 
4.	The amendment made to the claims 1-20 overcomes the 35 U.S.C 112(b) rejection set forth in the previous office action. Thus, this particular rejection is withdrawn. 

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Examiner’s note: text in bold corresponds to the claimed limitations; text in italics underlined or not underlined correspond to the cited prior art reference (i.e., verbatim, and/or examiner’s clarification. Meaning, text after a limitation in brackets [ ] corresponds to examiner’s mapping (including further explanation and/or comments) and/or prior art reference citations. Furthermore text in brackets [ ] points out explanation how the claim limitation is taught or explicitly taught by the reference being cited for that particular limitation or part of the limitation]


6.	Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Brian Weis (herein after referred as Weis) (US Publication No. 2014/0258532 A1) (Sep. 11, 2014) (This prior art was cited in the IDS)

	The following is referring to independent claims 1, 10 and 16

	As per independent claim 1 Weis discloses a method, comprising: 
communicating, by a first network device, with a second network device via a media access control security (MACsec) key agreement (MKA) communication link, wherein an MKA session has been established between the first network device and the second network device [See figure 1, see the interaction between the first network computer 110 and the other second network computer 130. See para. 0047, network computer 110 sends various messages in compliance with the MACsec Key Agreement (MKA) protocol. Some of the messages are used to negotiate which station or stations should distribute a new SAK due to a group membership change. Other messages may be used to distribute actual SAKs and CAKs. Other messages may be sent to update computers about current status of a device, including keep-alive messages. According to MKA, an indication whether a device is active may be sent in any each MKA message. See figure 2 and para. 0072, where…one device is receiving hiatus declaration from the other device ,” FIG. 2 shows a process for one receiving device that receives one hiatus declaration from one other device. However, practical embodiments may use any number of receiving devices, any number of hiatus declarations, and any number of other devices emitting hiatus declarations.” And see paragraph 0074, a hiatus declaration is formatted as a proprietary MACsec key agreement (MKA) parameter. Alternatively, the hiatus declaration is included as an Organizationally Specific type-length-value (TLV) attribute of an IEEE 802.1x-2010 Announcement included in the MKA message, to comply with the IEEE 802.1x-2010 standard. In 802.1x-2010, an MKA message may comprise a hiatus-related MKA flag and a hiatus-related MKA parameter value. Examples of hiatus-related MKA flags include FIN and RKEY]; 

determining, by the first network device, that the second network device is unavailable [See paragraph 0071 and figure 2, ref. 202, In step 202, a receiving device receives a hiatus declaration from another network device. The hiatus declaration may be generated and emitted by one device in a network at the time. See how first network device 110 determines the other network device 130 is on pause or time away or break from generating or emitting keep-alive or heartbeat message when network device 110 receives a hiatus declaration from the other network device such as device 130. See paragraph 0059-0060, network computer 130 uses hiatus processing logic 136 to generate and emit notifications. Network computer 110 uses hiatus processing logic 116 to process received notifications and to generate and emit notifications directed to network computer 130 or others... The term “hiatus” refers to any pause, time away or break from generating or emitting keep-alive or heartbeat messages as part of a protocol or operation that uses such messages. A computer sends a hiatus declaration to indicate that the computer is pausing emission of keep-alive messages but that the computer remains active and continues to participate in, for example, a data security protocol]; 
causing, by the first network device and based on determining that the second network device is unavailable, an MKA state of the first network device to be placed in a paused state [See paragraph 0060, The term “hiatus” refers to any pause, and paragraph 0066, Upon receiving such a notification, other devices update local state data and do not expect to receive keep-alive messages from the device during a hiatus period]; 
receiving, by the first network device and after causing the MKA state of the first network device to be placed in the paused state, a packet from the other second network device via the MKA communication link [See figure 2, ref. 210, 212 and 208 and paragraph 0087, in step 210, the receiving device determines that no new keep-alive messages were received from the other device since the other device declared its hiatus, then in step 212 the receiving device checks whether the other device has indicated in any other way that it ended its hiatus], ; 


determining, by the first network device and based on the packet, that the MKA session has not ended [See figure 2, ref. 210, 212 and 208 and paragraph 0086, the receiving device may assume that the other device finished its hiatus  and see paragraph 0107, before resuming full communication with the particular other device, the network device repeats interrogating the particular other device to make sure that the particular other device is indeed fully responsive and capable of performing all expected tasks]; and continuing, by the first network device and based on the MKA session having not ended, the MKA session by reactivating the MKA state [See figure 2, ref. 210, 212 and 208, and paragraph 0086, proceeds to step 208 and resumes communicating with the other device.]


As per independent claim 10 Weis discloses a first network device, comprising: one or more memories; and one or more processors to [See at least paragraph 0036, a network computer 110 (or 130) comprises one or more instances of each of the following: a processor 122 (142), a memory 120 (140)….one or more application-specific integrated circuits (ASIC) or line cards 118 (138) and a storage unit 124 (144). For purposes of illustrating clear examples, FIG. 1 shows one instance of memory 120, one instance of processor 122, one instance of storage unit 124. However, practical embodiments may use any number of instances of memory 120, any number of instances of processor 122, and any number of storage units 124]: 

communicate with another a second network device via a media access control security (MACsec) key agreement (MKA) communication link [[See figure 1, see the interaction between the first network computer 110 and the other second network computer 130. See para. 0047, network computer 110 sends various messages in compliance with the MACsec Key Agreement (MKA) protocol. Some of the messages are used to negotiate which station or stations should distribute a new SAK due to a group membership change. Other messages may be used to distribute actual SAKs and CAKs. Other messages may be sent to update computers about current status of a device, including keep-alive messages. According to MKA, an indication whether a device is active may be sent in any each MKA message], wherein an MKA session has been established between the first network device and the other second network device  [[See figure 1, see the interaction between the first network computer 110 and the other second network computer 130. See para. 0047, network computer 110 sends various messages in compliance with the MACsec Key Agreement (MKA) protocol. Some of the messages are used to negotiate which station or stations should distribute a new SAK due to a group membership change. Other messages may be used to distribute actual SAKs and CAKs. Other messages may be sent to update computers about current status of a device, including keep-alive messages. According to MKA, an indication whether a device is active may be sent in any each MKA message. See figure 2 and para. 0072, where…one device is receiving hiatus declaration from the other device ,” FIG. 2 shows a process for one receiving device that receives one hiatus declaration from one other device. However, practical embodiments may use any number of receiving devices, any number of hiatus declarations, and any number of other devices emitting hiatus declarations.” And see paragraph 0074, a hiatus declaration is formatted as a proprietary MACsec key agreement (MKA) parameter. Alternatively, the hiatus declaration is included as an Organizationally Specific type-length-value (TLV) attribute of an IEEE 802.1x-2010 Announcement included in the MKA message, to comply with the IEEE 802.1x-2010 standard. In 802.1x-2010, an MKA message may comprise a hiatus-related MKA flag and a hiatus-related MKA parameter value. Examples of hiatus-related MKA flags include FIN and RKEY]; 

cause, based on communicating with the second network device, information associated with an MKA state of the first network device and information associated with the MKA session to be stored in a data structure [See at least paragraph 0066, when a network device is about to undergo a software outage, for example, due to an ISSU or HA event, the device is configured to notify other devices in the network that a hiatus will occur in sending keep-alive messages. Upon receiving such a notification, other devices update local state data and do not expect to receive keep-alive messages from the device during a hiatus period]; 
determine that the first network device is to become unavailable at a particular time [See at least paragraph 0022, obtaining a hiatus declaration that indicates that a network device will be incommunicable]; 
send, to the second network device and based on determining that the first network device is to become unavailable at the particular time, an MKA packet indicating that the first network device is to become unavailable [See figure 2, ref. 202, “receive a hiatus declaration from a peer network device” paragraph 0066, Upon receiving such a notification, other devices update local state data and do not expect to receive keep-alive messages from the device during a hiatus period]; 
determine, after the particular time, that the first network device has become available [See figure 2, ref. 206, “Has the hiatus time period expired?”]; and 
cause, after determining that the first network device has become available, the first network device to be updated based on the information associated with the MKA state of the first network device and the information associated with the MKA session stored in the data structure [See paragraph 0066, Upon receiving such a notification, other devices update local state data and do not expect to receive keep-alive messages from the device during a hiatus period, and see figure 2, ref. 208, step 208 and resumes communicating with the other peer network device]


As per independent claim 16 Weis discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a first network device, cause the one or more processors [paragraph 0029-0030, a non-transitory computer-readable storage medium stores one or more sequences of instructions which, when executed by one or more processors, cause the one or more processors to perform the processes described herein…] to: 
communicate with a second network device via a media access control security (MACsec) key agreement (MKA) communication link [See figure 1, see the interaction between the first network computer 110 and the other second network computer 130. See para. 0047, network computer 110 sends various messages in compliance with the MACsec Key Agreement (MKA) protocol. Some of the messages are used to negotiate which station or stations should distribute a new SAK due to a group membership change. Other messages may be used to distribute actual SAKs and CAKs. Other messages may be sent to update computers about current status of a device, including keep-alive messages. According to MKA, an indication whether a device is active may be sent in any each MKA message], wherein an MKA session has been established between the first network device and the other second network device [See figure 1, see the interaction between the first network computer 110 and the other second network computer 130. See para. 0047, network computer 110 sends various messages in compliance with the MACsec Key Agreement (MKA) protocol. Some of the messages are used to negotiate which station or stations should distribute a new SAK due to a group membership change. Other messages may be used to distribute actual SAKs and CAKs. Other messages may be sent to update computers about current status of a device, including keep-alive messages. According to MKA, an indication whether a device is active may be sent in any each MKA message. See figure 2 and para. 0072, where…one device is receiving hiatus declaration from the other device ,” FIG. 2 shows a process for one receiving device that receives one hiatus declaration from one other device. However, practical embodiments may use any number of receiving devices, any number of hiatus declarations, and any number of other devices emitting hiatus declarations.” And see paragraph 0074, a hiatus declaration is formatted as a proprietary MACsec key agreement (MKA) parameter. Alternatively, the hiatus declaration is included as an Organizationally Specific type-length-value (TLV) attribute of an IEEE 802.1x-2010 Announcement included in the MKA message, to comply with the IEEE 802.1x-2010 standard. In 802.1x-2010, an MKA message may comprise a hiatus-related MKA flag and a hiatus-related MKA parameter value. Examples of hiatus-related MKA flags include FIN and RKEY]; 
cause, based on communicating with the other second network device, information associated with an MKA state of the first network device and information associated with the MKA session to be stored in a data structure [[See at least paragraph 0066, when a network device is about to undergo a software outage, for example, due to an ISSU or HA event, the device is configured to notify other devices in the network that a hiatus will occur in sending keep-alive messages. Upon receiving such a notification, other devices update local state data and do not expect to receive keep-alive messages from the device during a hiatus period];, determine, after causing the information associated with the MKA state of the first network device and information associated with the MKA session to be stored in the data structure, that the first network device has become available after being temporarily unavailable [[ See paragraph 0066 and See figure 2, ref. 206, “Has the hiatus time period expired?”]; 
cause, after determining that the first network device has become available, the first network device to be updated based on the information associated with the MKA state of the first network device and the information associated with the MKA session stored in the data structure [[See paragraph 0066, Upon receiving such a notification, other devices update local state data and do not expect to receive keep-alive messages from the device during a hiatus period. See also paragraph 0040, network computer 110 may include packet processing logic configured for forwarding, routing, or switching data packets and configured to store, update, and advertise routes, capabilities, and other internetworking information. See paragraph 0047, network computer 110 sends various messages in compliance with the MACsec Key Agreement (MKA) protocol. Some of the messages are used to negotiate which station or stations should distribute a new SAK due to a group membership change. Other messages may be used to distribute actual SAKs and CAKs. Other messages may be sent to update computers about current status of a device, including keep-alive messages. According to MKA, an indication whether a device is active may be sent in any each MKA message..]; 
send, after causing the first network device to be updated, an MKA packet to the second network device via the MKA communication link [See paragraph 0067, The hiatus declaration may be sent in a last keep-alive message that the device was able to generate and emit before entering a hiatus period, or in messages that comply with the data security protocol, such as MACsec. Paragraph 0047, n an embodiment, network computer 110 sends various messages in compliance with the MACsec Key Agreement (MKA) protocol. Some of the messages are used to negotiate which station or stations should distribute a new SAK due to a group membership change. Other messages may be used to distribute actual SAKs and CAKs. Other messages may be sent to update computers about current status of a device, including keep-alive messages. According to MKA, an indication whether a device is active may be sent in any each MKA message]; determine, based on sending the MKA packet to the second network device via the MKA communication link, that the MKA session has not ended [[See figure 2, ref. 210, 212 and 208 and paragraph 0086, the receiving device may assume that the other device finished its hiatus  and see paragraph 0107, before resuming full communication with the particular other device, the network device repeats interrogating the particular other device to make sure that the particular other device is indeed fully responsive and capable of performing all expected tasks];; and 
perform, by the first network device and based on determining that the MKA session has not ended, at least one action [See figure 2, ref. 210, 212 and 208, and paragraph 0086, proceeds to step 208 and resumes communicating with the other device.]



The following is referring to dependent claims 2-9, 11-15 and 17-20


As per dependent claim 2 Weis discloses a method/system/non-transitory computer readable medium as applied to claims above. Furthermore, Weis discloses the method wherein determining that the other second network device is unavailable comprises: processing a particular packet received from the second network device to determine that the other second network device has become unavailable [See at least paragraph 0056, network computer 110 may determine that another network computer 130 has stopped sending keep-alive messages and see figure 2, ref. 202, “receive a hiatus declaration from a peer network device”. See paragraph 0022, obtaining a hiatus declaration that indicates that a network device will be incommunicable; suspending communication with the network device until expiration of a hiatus time period during which the network device is expected to be incommunicable]


As per dependent claim 3 Weis discloses a method/system/non-transitory computer readable medium as applied to claims above. Furthermore, Weis discloses the method wherein 
determining that the other second network device is unavailable comprises: determining that the first network device has not received an MKA packet from the other second network device for a length of time [See paragraph 0022, obtaining a hiatus declaration that indicates that a network device will be incommunicable; suspending communication with the network device until expiration of a hiatus time period during which the network device is expected to be incommunicable. See paragraph 0062, A hiatus declaration may include data indicating an identity of the computer. Optionally, the hiatus declaration may include data indicating a hiatus time period specifying a length or duration of the hiatus. And see paragraph 0074, a hiatus declaration is formatted as a proprietary MACsec key agreement (MKA) parameter. Alternatively, the hiatus declaration is included as an Organizationally Specific type-length-value (TLV) attribute of an IEEE 802.1x-2010 Announcement included in the MKA message, to comply with the IEEE 802.1x-2010 standard. In 802.1x-2010, an MKA message may comprise a hiatus-related MKA flag and a hiatus-related MKA parameter value. Examples of hiatus-related MKA flags include FIN and RKE]].


As per dependent claim 4 Weis discloses a method/system/non-transitory computer readable medium as applied to claims above. Furthermore, Weis discloses the method wherein causing the MKA state of the first network device to be placed in the paused state [See paragraph 0071 and figure 2, ref. 202, In step 202, a receiving device receives a hiatus declaration from another network device. The hiatus declaration may be generated and emitted by one device in a network at the time. See how first network device 110 determines the other network device 130 is on pause or time away or break from generating or emitting keep-alive or heartbeat message when network device 110 receives a hiatus declaration from the other network device such as device 130. See paragraph 0059-0060, network computer 130 uses hiatus processing logic 136 to generate and emit notifications. Network computer 110 uses hiatus processing logic 116 to process received notifications and to generate and emit notifications directed to network computer 130 or others... The term “hiatus” refers to any pause, time away or break from generating or emitting keep-alive or heartbeat messages as part of a protocol or operation that uses such messages. A computer sends a hiatus declaration to indicate that the computer is pausing emission of keep-alive messages but that the computer remains active and continues to participate in, for example, a data security protocol]; comprises: causing 
the first network device to suspend transmission of MKA packets associated with the MKA session [a hiatus declaration that indicates that a network device will be incommunicable; suspending communication with the network device until expiration of a hiatus time period during which the network device is expected to be incommunicable;]; causing the first network device to suspend a timeout timer associated with the MKA session [See paragraph 0068, See how the receiver of hiatus declaration continue to treat the other device as active for a certain period of time…Meaning the timeout time associated with the MKA session is suspended until the hiatus declaration expires . In response, for participating in the data security protocol, the receivers of the hiatus declaration continue to treat the device as active in some aspects, although no keep-alive messages are expected from the device. See paragraph 0083-0084, In step 204, upon receiving a hiatus declaration from a device, the receiving device suspends at least part of its communications with the other device. For example, the receiving device might suspend forwarding key management packets to the other device. However, the receiving device might continue reliance on keys that have been exchanged between the receiving device and the other device, thus continue support of MACsec, IPsec or other data security protocol that is utilized by the network devices.In step 206, the receiving device periodically checks whether a hiatus time period associated with the received hiatus declaration expires. The hiatus time period may be communicated by the other device in the hiatus declaration. Alternatively, the hiatus time period may be defined by the receiving device itself]; causing the first network device to store information associated with the MKA session in a data structure [[See at least paragraph 0066, when a network device is about to undergo a software outage, for example, due to an ISSU or HA event, the device is configured to notify other devices in the network that a hiatus will occur in sending keep-alive messages. Upon receiving such a notification, other devices update local state data and do not expect to receive keep-alive messages from the device during a hiatus period]; and causing the first network device to initiate a resume timer associated with the MKA session, wherein the resume timer is configured and/or negotiated between the first network device and the second network device [paragraph 0085. in step 206, the receiving device determines that the hiatus time period of the other device has expired, then in step 208 the receiving device assumes that the other device ended its hiatus and the receiving device resumes communicating with the other device. See paragraph 0027, a receiving device may declare its own hiatus period and send an internal hiatus declaration to other devices. The receiving device may send the internal hiatus declaration to other devices before the expiration of the hiatus time period of another device. Alternatively, the receiving device may postpone sending the internal hiatus declaration until another device finishes its hiatus period. And see paragraph 0074, a hiatus declaration is formatted as a proprietary MACsec key agreement (MKA) parameter. Alternatively, the hiatus declaration is included as an Organizationally Specific type-length-value (TLV) attribute of an IEEE 802.1x-2010 Announcement included in the MKA message, to comply with the IEEE 802.1x-2010 standard. In 802.1x-2010, an MKA message may comprise a hiatus-related MKA flag and a hiatus-related MKA parameter value. Examples of hiatus-related MKA flags include FIN and RKEY. See paragraph 0071, Alternatively, two or more devices may declare their hiatus periods and emit corresponding external hiatus declarations to other devices at about the same time.]


As per dependent claim 5 Weis discloses a method/system/non-transitory computer readable medium as applied to claims above. Furthermore, Weis discloses the method, wherein determining that the MKA session has not ended [[See figure 2, ref. 210, 212 and 208 and paragraph 0086, the receiving device may assume that the other device finished its hiatus  and see paragraph 0107, before resuming full communication with the particular other device, the network device repeats interrogating the particular other device to make sure that the particular other device is indeed fully responsive and capable of performing all expected tasks and See at least paragraph 0083, In step 204, upon receiving a hiatus declaration from a device, the receiving device suspends at least part of its communications with the other device. For example, the receiving device might suspend forwarding key management packets to the other device. However, the receiving device might continue reliance on keys that have been exchanged between the receiving device and the other device, thus continue support of MACsec, IPsec or other data security protocol that is utilized by the network devices.] comprises: 
determining a length of time between causing the MKA state of the first network device to be placed in the paused state [See paragraph 0060, hiatus processing logic 116 is responsible for generating one or more hiatus declarations and sending the declarations to other computers in a network. The term “hiatus” refers to any pause, time away or break from generating or emitting keep-alive or heartbeat messages as part of a protocol or operation that uses such messages. A computer sends a hiatus declaration to indicate that the computer is pausing emission of keep-alive messages but that the computer remains active and continues to participate in, for example, a data security protocol. Paragraph 0062, the hiatus declaration may include data indicating a hiatus time period specifying a length or duration of the hiatus, and/or a hiatus starting time, which indicates when the computer will start the hiatus.]and receiving the packet from the other second network device via the MKA communication link; determining that the length of time does satisfy a threshold [Paragraph 0086, in step 206, the receiving device determines that the hiatus time period of the device has not expired, then in step 210 the receiving device checks whether the other device has sent a new keep-alive message even though the hiatus time period has not expired yet]; identifying a message identifier of the packet [paragraph 0074, a hiatus declaration is formatted as a proprietary MACsec key agreement (MKA) parameter. Alternatively, the hiatus declaration is included as an Organizationally Specific type-length-value (TLV) attribute of an IEEE 802.1x-2010 Announcement included in the MKA message, to comply with the IEEE 802.1x-2010 standard. In 802.1x-2010, an MKA message may comprise a hiatus-related MKA flag and a hiatus-related MKA parameter value. Examples of hiatus-related MKA flags include FIN and RKEY. Examples of hiatus-related MKA parameter values include a hiatus time period value..]; determining that the message identifier of the packet corresponds to a message identifier of the MKA session at a time when the MKA state was placed in the paused state[See paragraph 0076-0077, 
In an embodiment, if the flag “RKEY” is set in an MKA message, then a device sending the MKA message announces its intent to take a hiatus and requests a rekey. If the flag “RKEY” is set, then a corresponding MKA parameter value might be set to zero seconds since the device is not declaring the hiatus yet. In an embodiment, in 802.1x-2010, hiatus flags and hiatus parameters are sent in a TLV element. A TLV element may comprise a field “TLV type” that indicates the TLV element type; a field “TLV length” that indicates a length in bytes of the hiatus time period value; and a value field that contains value of the hiatus time period, usually expressed in seconds]; and determining, based on determining that the length of time does satisfy the threshold and that the message identifier of the packet corresponds to the message identifier of the MKA session at the time when the MKA session was placed in the paused state, that the MKA session has not ended [See figure 2 and at least paragraph 0089, he steps 206, 210, 212 are performed until the receiving device determines that at least one of the conditions for ending the hiatus of the other device is satisfied. See paragraph 0107, before resuming full communication with the particular other device, the network device repeats interrogating the particular other device to make sure that the particular other device is indeed fully responsive and capable of performing all expected tasks. See paragraph 0055, keep-alive processing logic 114 maintains and distributes one or more activity state parameters. For example, a parameter may include a dynamic member identifier (MI) which identifies network computer 110. Another parameter may include a message number (MN) and is used as a sequence number associated with MKA messages sent by network computer 110. Other parameters may include a list of MI/MN values that indicate the devices that are active or a list of MI/MN values that indicate the devices that are potentially active. Paragraph 0062, A hiatus declaration may include data indicating an identity of the computer. Optionally, the hiatus declaration may include data indicating a hiatus time period specifying a length or duration of the hiatus, and/or a hiatus starting time, which indicates when the computer will start the hiatus. Paragraph 0079-0080, the hiatus declaration may identify the device by the IP address, the host name, or other identification sufficient to indicate the device. a hiatus declaration contains data that identifies a hiatus time period during which the device will not provide keep-alive messages. Paragraph 0047, according to MKA, an indication whether a device is active may be sent in any each MKA message. See also paragraph 0044].


As per dependent claim 6 Weis discloses a method/system/non-transitory computer readable medium as applied to claims above. Furthermore, Weis discloses the method wherein, wherein continuing the MKA session comprises: resuming the MKA session without performing a process for establishing a new MKA session [paragraph 0024, upon determining that the hiatus time period has expired, the receiving device resumes communications with the device. However, if the hiatus time period has not expired, other conditions may be checked to determine whether communications with the network device may be resumed. For example, communications with the network device may be resumed if the receiving device received a new keep-alive message from the device. Receiving a new keep-alive message from the network device indicates that the network device might have finished its hiatus earlier than it was anticipated, and sent the new keep-alive message to the nodes to advertise that the device became communicable and paragraph 0060, A computer sends a hiatus declaration to indicate that the computer is pausing emission of keep-alive messages but that the computer remains active and continues to participate in, for example, a data security protocol.].


As per dependent claim 7 Weis discloses a method/system/non-transitory computer readable medium as applied to claims above. Furthermore, Weis discloses the method wherein, continuing the MKA session comprises: causing the MKA state of the first network device to be placed into an active state [See at least paragraph 0047, In an embodiment, network computer 110 sends various messages in compliance with the MACsec Key Agreement (MKA) protocol. Some of the messages are used to negotiate which station or stations should distribute a new SAK due to a group membership change. Other messages may be used to distribute actual SAKs and CAKs. Other messages may be sent to update computers about current status of a device, including keep-alive messages. According to MKA, an indication whether a device is active may be sent in any each MKA message. Paragraph 0051,supervisor logic 112 executes functions of a distributor of a SAK to another computer, which may be termed a peer computer. For example, the distributor sends periodic MKA messages to the computer to detect whether the computer is active. If the computer is active and receives a MKA message from the distributor, the computer creates its own MKA message and sends the MKA message to the distributor. Paragraph 0060, A computer sends a hiatus declaration to indicate that the computer is pausing emission of keep-alive messages but that the computer remains active and continues to participate in, for example, a data security protocol.].

As per dependent claim 8 Weis discloses a method/system/non-transitory computer readable medium as applied to claims above. Furthermore, Weis discloses the method wherein, continuing the MKA session comprises: causing the MKA state of the first network device to be placed into an active state [See at least paragraph 0047 and 0050 ….supervisor logic 112 executes functions of a distributor of a SAK to another computer, which may be termed a peer computer. For example, the distributor sends periodic MKA messages to the computer to detect whether the computer is active. If the computer is active and receives a MKA message from the distributor, the computer creates its own MKA message and sends the MKA message to the distributor]; and causing a rekey process to be performed for the MKA session [See paragraph 0052, Upon receiving the MKA message, the distributor determines that the computer is active and distributes a SAK, which the computer receives, and installs. Subsequently, the distributor creates a new SAK to be used in the future. Paragraph 0076, In an embodiment, if the flag “RKEY” is set in an MKA message, then a device sending the MKA message announces its intent to take a hiatus and requests a rekey. Paragraph 0096, A hiatus declaration may be related to and include information about other events. For example, in the event of refreshing the data security keys, information about the refreshing the data security keys may accompany a hiatus notification. The rekey request could be combined with the hiatus declaration, or could be independent from the hiatus declaration. The rekey request may coincide with the hiatus notification. In either case, the rekey event may result in establishing a new effective data security association that has a lifetime that is longer than a scheduled outage of the device sending the hiatus declaration.].


As per dependent claim 9 Weis discloses a method/system/non-transitory computer readable medium as applied to claims above. Furthermore, Weis discloses the method, further comprising: configuring the first network device to refrain from terminating an MKA session with the other second network device when the second network device is unavailable. [See paragraph 0047, . According to MKA, an indication whether a device is active may be sent in any each MKA message. See paragraph 0060, A computer sends a hiatus declaration to indicate that the computer is pausing emission of keep-alive messages but that the computer remains active and continues to participate in, for example, a data security protocol.]


As per dependent claim 11 Weis discloses a method/system/non-transitory computer readable medium as applied to claims above. Furthermore, Weis discloses the method,  wherein sending the MKA packet to the second network device causes the second network device to place an MKA state of the second network device in a paused state [ Paragraph 0060, hiatus processing logic 116 is responsible for generating one or more hiatus declarations and sending the declarations to other computers in a network. The term “hiatus” refers to any pause, time away or break from generating or emitting keep-alive or heartbeat messages as part of a protocol or operation that uses such messages. A computer sends a hiatus declaration to indicate that the computer is pausing emission of keep-alive messages].

As per dependent claim 12 Weis discloses a method/system/non-transitory computer readable medium as applied to claims above. Furthermore, Weis discloses the method,  generate, after causing the first network device to be updated [Paragraph 0066, configured to notify other devices in the network that a hiatus will occur in sending keep-alive messages. Upon receiving such a notification, other devices update local state data and do not expect to receive keep-alive messages from the device during a hiatus period. Paragraph 0040, network computer 110 may include packet processing logic configured for forwarding, routing, or switching data packets and configured to store, update, and advertise routes, capabilities, and other internetworking information.], an additional MKA packet; and send the additional MKA packet to the second network device via the MKA communication link [See paragraph 0047, In an embodiment, network computer 110 sends various messages in compliance with the MACsec Key Agreement (MKA) protocol. Some of the messages are used to negotiate which station or stations should distribute a new SAK due to a group membership change. Other messages may be used to distribute actual SAKs and CAKs. Other messages may be sent to update computers about current status of a device, including keep-alive messages. According to MKA, an indication whether a device is active may be sent in any each MKA message]


As per dependent claim 13 Weis discloses a method/system/non-transitory computer readable medium as applied to claims above. Furthermore, Weis discloses the method,  wherein sending the additional MKA packet to the second network device causes the second network device to place an MKA state of the second network device in an active state.[ [See paragraph 0047, In an embodiment, network computer 110 sends various messages in compliance with the MACsec Key Agreement (MKA) protocol. Some of the messages are used to negotiate which station or stations should distribute a new SAK due to a group membership change. Other messages may be used to distribute actual SAKs and CAKs. Other messages may be sent to update computers about current status of a device, including keep-alive messages. According to MKA, an indication whether a device is active may be sent in any each MKA message. See also paragraph 0051-0052, the distributor sends periodic MKA messages to the computer to detect whether the computer is active. If the computer is active and receives a MKA message from the distributor, the computer creates its own MKA message and sends the MKA message to the distributor. Upon receiving the MKA message, the distributor determines that the computer is active and distributes a SAK, which the computer receives, and installs. Subsequently, the distributor creates a new SAK to be used in the future]


As per dependent claim 14 Weis discloses a method/system/non-transitory computer readable medium as applied to claims above. Furthermore, Weis discloses the method, further: generate, after causing the first network device to be updated [Paragraph 0066, configured to notify other devices in the network that a hiatus will occur in sending keep-alive messages. Upon receiving such a notification, other devices update local state data and do not expect to receive keep-alive messages from the device during a hiatus period. Paragraph 0040, network computer 110 may include packet processing logic configured for forwarding, routing, or switching data packets and configured to store, update, and advertise routes, capabilities, and other internetworking information.],, an additional MKA packet; send the additional MKA packet to the other second network device via the MKA communication link [[See paragraph 0047, In an embodiment, network computer 110 sends various messages in compliance with the MACsec Key Agreement (MKA) protocol. Some of the messages are used to negotiate which station or stations should distribute a new SAK due to a group membership change. Other messages may be used to distribute actual SAKs and CAKs. Other messages may be sent to update computers about current status of a device, including keep-alive messages. According to MKA, an indication whether a device is active may be sent in any each MKA message]; receive, after sending the additional MKA packet to the other second network device, a rekey request MKA packet from the second network device [See at least paragraph 0076, In an embodiment, if the flag “RKEY” is set in an MKA message, then a device sending the MKA message announces its intent to take a hiatus and requests a rekey. Paragraph 0096, The rekey request could be combined with the hiatus declaration, or could be independent from the hiatus declaration]; and cause, based on the rekey request MKA packet, a rekey process to be performed for the MKA session [See at least paragraph 0096, The rekey request may coincide with the hiatus notification. In either case, the rekey event may result in establishing a new effective data security association that has a lifetime that is longer than a scheduled outage of the device sending the hiatus declaration. Paragraph 0074, an MKA message may comprise a hiatus-related MKA flag and a hiatus-related MKA parameter value. Examples of hiatus-related MKA flags include FIN and RKEY.]



As per dependent claim 15 Weis discloses a method/system/non-transitory computer readable medium as applied to claims above. Furthermore, Weis discloses the method, further: generate, after causing the first network device to be updated [Paragraph 0066, configured to notify other devices in the network that a hiatus will occur in sending keep-alive messages. Upon receiving such a notification, other devices update local state data and do not expect to receive keep-alive messages from the device during a hiatus period. Paragraph 0040, network computer 110 may include packet processing logic configured for forwarding, routing, or switching data packets and configured to store, update, and advertise routes, capabilities, and other internetworking information.], an additional MKA packet; and send the additional MKA packet to the other second network device via the MKA communication link [[See paragraph 0047, In an embodiment, network computer 110 sends various messages in compliance with the MACsec Key Agreement (MKA) protocol. Some of the messages are used to negotiate which station or stations should distribute a new SAK due to a group membership change. Other messages may be used to distribute actual SAKs and CAKs. Other messages may be sent to update computers about current status of a device, including keep-alive messages. According to MKA, an indication whether a device is active may be sent in any each MKA message]to cause the second network device to perform a rekey process for the MKA session [See at least paragraph 0096, The rekey request may coincide with the hiatus notification. In either case, the rekey event may result in establishing a new effective data security association that has a lifetime that is longer than a scheduled outage of the device sending the hiatus declaration. Paragraph 0074, an MKA message may comprise a hiatus-related MKA flag and a hiatus-related MKA parameter value. Examples of hiatus-related MKA flags include FIN and RKEY.]


As per dependent claim 17 Weis discloses a method/system/non-transitory computer readable medium as applied to claims above. Furthermore, Weis discloses the method, 
wherein a message identifier of the MKA packet corresponds to a message identifier of the MKA session at a time when the first network device became temporarily unavailable [[See paragraph 0076-0077, In an embodiment, if the flag “RKEY” is set in an MKA message, then a device sending the MKA message announces its intent to take a hiatus and requests a rekey. If the flag “RKEY” is set, then a corresponding MKA parameter value might be set to zero seconds since the device is not declaring the hiatus yet. In an embodiment, in 802.1x-2010, hiatus flags and hiatus parameters are sent in a TLV element. A TLV element may comprise a field “TLV type” that indicates the TLV element type; a field “TLV length” that indicates a length in bytes of the hiatus time period value; and a value field that contains value of the hiatus time period, usually expressed in seconds. Paragraph 0022, obtaining a hiatus declaration that indicates that a network device will be incommunicable; suspending communication with the network device until expiration of a hiatus time period during which the network device is expected to be incommunicable]


As per dependent claim 18 Weis discloses a method/system/non-transitory computer readable medium as applied to claims above. Furthermore, Weis discloses the method further determine that the MKA session has not ended [See figure 2, ref. 210, 212 and 208 and paragraph 0086, the receiving device may assume that the other device finished its hiatus  and see paragraph 0107, before resuming full communication with the particular other device, the network device repeats interrogating the particular other device to make sure that the particular other device is indeed fully responsive and capable of performing all expected tasks], cause the one or more processors to: determine whether the first network device has received one or more packets associated with the MKA session from the other second network device via the MKA communication link [See figure 2, ref. 210, 212 and 208 and paragraph 0086, the receiving device may assume that the other device finished its hiatus  and see paragraph 0107, before resuming full communication with the particular other device, the network device repeats interrogating the particular other device to make sure that the particular other device is indeed fully responsive and capable of performing all expected tasks. See paragraph 0046-0047, network computer 110 sends various messages in compliance with the MACsec Key Agreement (MKA) protocol. Some of the messages are used to negotiate which station or stations should distribute a new SAK due to a group membership change. Other messages may be used to distribute actual SAKs and CAKs. Other messages may be sent to update computers about current status of a device, including keep-alive messages. According to MKA, an indication whether a device is active may be sent in any each MKA message].

As per dependent claim 19 Weis discloses a method/system/non-transitory computer readable medium as applied to claims above. Furthermore, Weis discloses the method wherein the first network device determined that the MKA session has not ended [See figure 2, ref. 210, 212 and 208 and paragraph 0086, the receiving device may assume that the other device finished its hiatus  and see paragraph 0107, before resuming full communication with the particular other device, the network device repeats interrogating the particular other device to make sure that the particular other device is indeed fully responsive and capable of performing all expected tasks], wherein the one or more instructions, that cause the one or more processors to perform the at least one action, cause the one or more processors to: continue the MKA session by reactivating the MKA state [[See figure 2, ref. 210, 212 and 208, and paragraph 0086, proceeds to step 208 and resumes communicating with the other device.]


As per dependent claim 20 Weis discloses a method/system/non-transitory computer readable medium as applied to claims above. Furthermore, Weis discloses the method, wherein the first network device determined that the MKA session has not ended[See figure 2, ref. 210, 212 and 208 and paragraph 0086, the receiving device may assume that the other device finished its hiatus  and see paragraph 0107, before resuming full communication with the particular other device, the network device repeats interrogating the particular other device to make sure that the particular other device is indeed fully responsive and capable of performing all expected tasks],, wherein the one or more instructions, that cause the one or more processors to perform the at least one action, cause the one or more processors to: cause a rekey process to be performed for the MKA session [See at least paragraph 0096, The rekey request may coincide with the hiatus notification. In either case, the rekey event may result in establishing a new effective data security association that has a lifetime that is longer than a scheduled outage of the device sending the hiatus declaration. Paragraph 0074, an MKA message may comprise a hiatus-related MKA flag and a hiatus-related MKA parameter value. Examples of hiatus-related MKA flags include FIN and RKEY.]
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A. 	US Publication No. 2020/00220843 A1 to Hill discloses maintaining each secure session/secure link L1-2, L1-3, and L2-3, MKA performs MKA peer maintenance for the secure session/secure link. Under MKA peer maintenance, MKA peers send to each other regular, periodic MKA keep alive messages over the secure link connecting the MKA peers. In one example, a packet body of each MKA keep alive message may include an Extensible Authentication Protocol (EAP)-over-LAN (EAPOL) Protocol Data Unit (PDU), referred to as a MACsec Key Agreement PDU (MKPDU). The regular, periodic MKA keep alive messages occur approximately every 2 seconds, for example, in which case each MKA peer sends a new MKA keep alive message to the other MKA peer approximately every 2 seconds. In FIG. 1, exchanges of MKA keep alive messages (“keepalives”) are shown in dashed line. The MKA keep alive messages represent a “liveliness heartbeat” for the secure session/secure link that ensures both ends of the secure session are “alive.” A consistent presence of the MKA keep alive messages indicates and maintains a valid, healthy secure session. On the other hand, an absence of the MKA keep alive messages indicates an MKA peer failure, also referred to more generally as a “security failure,” and thus either a compromised secure session or disconnection of the link being secured. The absence of the MKA keep alive messages may result from a failure of the secure link, e.g., a physical link failure, and/or a failure of one of the MKA peers. Consequently, MKA peers monitor the MKA keep alive messages to detect an MKA peer failure. An MKA peer may declare an MKA peer failure when the MKA peer but does not receive from the other MKA peer, i.e., misses, a predetermined number of consecutive MKA keep alive messages, such as 3 MKA keep alive messages. [See at least paragraph 0015]
B.	 US Publication No. 2019/0386824 A1 to Adiga discloses examples relates to providing a failover in a MACsec capable device. In an example, a determination may be made on a Media Access Control (MAC) Security (MACsec) capable device, whether a primary management engine that manages a protocol related to MACsec standard on the MACsec capable device has failed. In response to a determination that the primary management engine has failed, a secondary management engine in the MACsec capable device may create a Connectivity Association (CA) between the MACsec capable device and a peer MACsec capable device by performing an IEEE 802.1X re-authentication with the peer MACsec capable device within MACsec Key Agreement (MKA) lifetime. The MKA lifetime may refer to a period during which no MACsec Key Agreement Protocol Data Unit (MKPDU) is received by the peer MACsec capable device from the MACsec capable device.

C.	US Publication No. 2019/0281031 A1 to Pothula discloses a system, method and devices for simultaneous MACsec key agreement (MKA) negotiation between the devices. The present application controls a basic TLV message exchange between supplicant and authenticator in case of race condition to establish the secure association key (SAK) channel. The present application by controlling a basic TLV message exchange enables to establish a secure channel in race condition and achieves a high reliability of the product as this makes product launch MACsec services quickly and available for the service. Accordingly, when both sides (two supplicants) exchange hello with basic TLV at the same time, triggering the race condition, drops first message from the authenticator at supplicant and update the peer MN and the supplicant will not send reply. The authenticator when send next message (basic+potential peer TLV) with peer MN incremented by 1, the supplicant will respond with incremental message with live peer TLV.
D.	See the other cited references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498